October 4, 2011 Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re:Wakefield Alternative Series Trust Ladies and Gentlemen: On behalf of Wakefield Alternative Series Trust (the "Trust"), we hereby electronically file, pursuant to Section 8(b) of the Investment Company Act of 1940, its Registration Statement on Form N-1A.The Trust will concurrently file Form N-8A. If you have any questions concerning this filing, please contact JoAnn M. Strasser at (614) 469-3265. Very truly yours, /s/ Thompson Hine LLP Thompson Hine LLP
